                          UNITED STA TES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                AT GREENEVILLE


UNITED ST ATES OF AMERICA                                  )
                                                           )
      v.                                                   )      2:18-CR-133
                                                           )      JUDGE GREER
SCOTT GREGORY ROIX                                         )
    and                                                    )
HEALTHRIGHT LLC                                            )


                                    UNSEALING ORDER

       Upon Motion of the United States Attorney and it appearing that the reasons for sealing

all documents in this matter no longer exist, it is hereby ORDERED that the Clerk unseal the

above-styled case the Information [Doc. 3], the Plea Agreement for defendant Scott Gregory

Roix [Doc. 4], and the Plea Agreement for defendant HealthRight LLC [Doc. 8].

       All Plea Agreement Supplements, either filed separately or as Exhibit Attachment to

Addendum [Doc. 19] shall remain sealed.

       ENTERED this 11th day of October, 2018
